C. A. D. C. Cir. Motion of American Public Power Assn, et al. for leave to file a brief as amici curiae granted. Certiorari granted, cases consolidated, and a total of one hour allotted for oral argument. Application for stay of injunction entered by the United States Court of Appeals for the District of Columbia Circuit on January 3, 1975, and continued on June 16, 1975, presented to The Chief Justice, and by him referred to the Court, granted pending final disposition of these cases. Reported below: 169 U. S. App. D. C. 20, 514 F. 2d 856.